            Case 1:20-cv-03746-LJL Document 63 Filed 06/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, L’ANSE WARDEN
ELECTRIC COMPANY, LLC, EUROENERGY
BIOGAS LATVIA LIMITED, and LIBRA CAPITAL                     Index No. 1:20-cv-03746 (LJL)
US, INC.
                         Plaintiffs,

-against-

STEVEN J. BROOKS, NIANTICVISTA ENERGY
LLC, GREGORY MERLE, RIVERVIEW ENERGY
CORPORATION, DANIEL ESCANDON GARCIA,
RAMON URIARTE INCHAUSTI, CHIPPER
INVESTMENT SCR, SA, URINCHA SL, THEODORE
JOHN HANSEN, BRIAN R. MIKKELSON, and
CONVERGEN ENERGY WI, LLC,

                                  Defendants.



                     NOTICE OF MOTION TO STAY ARBITRATION

       PLEASE TAKE NOTICE, that upon the memorandum of law in support of the motion

to stay arbitration, dated June 23, 2020, the accompanying declaration of Dov B. Gold, plaintiffs

Convergen Energy LLC, L’Anse Warden Electric Company, LLC, Euroenergy Biogas Latvia

Limited, and Libra Capital US, Inc. (collectively, “Plaintiffs”), by and through their undersigned

counsel, move this Court, before Hon. Lewis J. Liman, at the federal courthouse located at 500

Pearl Street, New York, New York, 10007 on a date to be set by the Court for an order staying the

arbitration requested by Convergen Energy WI, LLC on June 4, 2020 for the reasons set forth in

Plaintiffs’ memorandum of law.




                                                1
        Case 1:20-cv-03746-LJL Document 63 Filed 06/23/20 Page 2 of 2




Dated: June 23, 2020
New York, New York
                                         SEIDEN LAW GROUP, LLP



                                     By:       /s/ Dov B. Gold      -




                                           Michael Stolper
                                           Dov B. Gold
                                           469 Seventh Avenue, Fifth Fl.
                                           New York, NY 10018
                                           (646) 766-1703
                                           Counsel for Plaintiffs




                                     2
